DETAILED ACTION
This action is pursuant to the claims filed on 09/25/2020. Claims 21-31 are pending. A first action on the merits of claims 21-31 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020, 12/14/2021, 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the hinge pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted as “a hinge pin”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 13 of U.S. Patent No. 11,172,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent anticipate the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pendekanti (U.S. PGPub No. 2005/0203499) in view of Qiu (U.S. PGPub No. 2012/0111157), and in further view of Klintmalm (U.S. Patent No. 5,019,092).
Regarding claim 21, Pendekanti teaches A hand-held, operating tool comprising: a first arm having a first jaw section and a first handle section (First arm 160 with handle and jaw section 104), the first jaw section having a first clamp surface (Fig 1 ablation surface 108); a second arm having a second jaw section and a second handle section (second arm 162 with handle and jaw section 106), the second jaw section having a second clamp surface (Fig 1 ablation surface 110); a single pivot connection pivotally attaching the first arm to the second arm (Fig 1 pin 164 is only pivot connection of the device), wherein the pivot connection is movable between a first position relative to the first arm and a second position relative to the second arm (Fig 1 pivot 164 allows arms to be moved to first (open) and second (closed) positions), and wherein the first clamp surface and the second clamp surface are parallel when the pivot connection is in the second position (Figs 1-2 and [0029], first and second surfaces 108/110 are parallel when the pivot and jaws are in second (closed) position); and wherein the pivot connection automatically moves to the second position when the first jaw section and the second jaw section clamp onto an object with a force exceeding a pre-set force amount (Fig 1 jaw sections are moved to second (closed) position when the jaws clamp an object with a force exceeding a pre-set force amount).
Pendekanti fails to teach wherein the pivot connection is fixed relative to the first arm and wherein the first clamp surface and the second clamp surface are non-parallel when the pivot connection is in the first position.
In related hand-held tool prior art, Qiu teaches a similar hand held tool (See Fig 1) wherein only a single pivot connection (Fig 1 pivot 3) attaches the first arm to the second arm (Fig 1 members 2 and 1) wherein the pivot connection is fixed relative to the first arm (Fig 1 pivot 3 is fixed to member 2 via pivot hole 23a, cover plate 26, and rivet holes 27a-d) and movable between first and second positions relative to the second arm (See Figs 2 and 15, pivot arm 3 and member 2 are movable relative to member 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot connection of Pendekanti in view of Qiu to incorporate the pivot connection of Qiu. Doing so would advantageously provide the hand held tool with an adjustable jaw span to allow for a more stable and precise adjustment mechanism of the jaws to fit around a target ([0007-0008]). Examiner notes that Qiu is considered analogous art because the hand tool of Qiu is in the same field of endeavor as that of the claimed invention. Paragraph 29 of the applicant’s specification supports this assertion and discloses that the hand tool is used for any application where grasping, clamping or holding is needed and is not restricted solely to use as a surgical sealing tool.
Pendekanti/Qiu fail to teach wherein the first clamp surface and the second clamp surface are non-parallel when the pivot connection is in the first position.
In related clamping prior art, Klintmalm teaches a similar clamp device (See Fig 1) with only a single pivot connection pivotally attaching the first arm to the second arm (Fig 1 hinge 16 attaching arms 12 and 14); wherein an entirety of the first clamp surface and the second clamp surface are not parallel when the pivot connection is in the first position (Fig 1, surfaces of first and second jaws 22/24 are not parallel in the first, opened position) and wherein an entirety of the first clamp surface and the second clamp surface are parallel when the pivot connection is in the second position (Fig 2 surfaces of jaws 22/24 are parallel in a second pivot position relative to Fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot connection of Pendekanti in view of Qiu and Klintmalm to incorporate a pivot connection such that the entire surface of the clamp surfaces are not parallel in the first position and are parallel in the second position to arrive at the device of claim 1. Providing the clamp surfaces in a parallel position advantageously provide a clamping force that is evenly distributed along the clamped tissue (Col 2 lns 45-59). Providing the clamping surfaces as unparallel in the first position would be obvious to one ordinary skill in the art as an engineering design choice, since the applicant has not disclosed that the unparallel surfaces in the first (opened) position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with clamping surfaces that are parallel in both the first and second positions.
Regarding claims 22-23, in view of the combination of claim 21 above, Qiu further teaches a jaw spring urging the pivot connection into the first position (Figs 6-7, spring 4 biases the pivot into a resting position [0039]; [0048] first position during use being a completely opened position); wherein the pre-set force amount relates to a spring force of the jaw spring ([0048], the jaws and pivot are moved to a second position when a pre-set amount of force is applied to the arms). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single pivot connection of Pendekanti in view of Qiu to incorporate the single pivot connection of Qiu comprising the jaw spring urging the pivot connection into the first position. Doing so would advantageously provide the hand held tool with an adjustable jaw span to allow for a more stable and precise adjustment mechanism of the jaws to fit around a target ([0007-0008]).
Regarding claims 24, in view of the combination of claim 21 above, Qiu further teaches the pivot connection comprises a hinge pin fixed to the first arm (Fig 1 pivot 3 is fixed to member 2 via pivot hole 23a, cover plate 26, and rivet holes 27a-d; pivot 3 acts as a hinge between the two jaw members) and extending into a slot in the second arm (Fig 1 pivot 3 in slot 13 of second arm 12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single pivot connection of Pendekanti in view of Qiu and Kilntmalm to incorporate the single pivot connection of Qiu. Doing so would advantageously provide the hand held tool with an adjustable jaw span to allow for a more stable and precise adjustment mechanism of the jaws to fit around a target ([0007-0008]).
Regarding claims 26, in view of the combination of claim 21 above, Pendekanti further teaches wherein the first jaw section is spaced apart from and substantially parallel to the second jaw section when the pivot connection is in the second position (Figs 1-2 jaws are parallel and spaced apart at a second position when clamping tissue; [0028]).
Regarding claim 27, Pendekanti further teaches wherein the first jaw section and the second jaw section each have a front end and a back end (See modified Fig 1 below), and wherein the front and back ends of the first and second jaw sections are spaced apart from each other, respectively, when the pivot connection is in the second position (See modified Fig 1 below, front and back ends of respective jaws are spaced apart in second (closed) position when tissue is situated between jaws).

    PNG
    media_image1.png
    521
    673
    media_image1.png
    Greyscale

Regarding claim 28, the Pendekanti/Qiu/Klintmalm combination teaches the device of claim 27 as stated above.
Pendekanti further teaches wherein the spacing between each respective jaw can be adjusted from zero to a preferred spacing for a particular procedure being performed ([0029]). Pendekanti/Qiu/Klintmalm discloses substantially all the limitations of the claim(s) except for the exact spacing of less than 2 mm. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have provided a spacing of less than 2 mm, since applicant has not disclosed that the spacing of 2 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any similar spacing as disclosed by Pendekanti. Furthermore, Pendekanti discloses adjusting the spacing to any preferred spacing to suit the needs of a particular procedure being performed ([0029]).	
Regarding claim 29, Pendekanti/Qiu/Klintmalm further teaches a first and second electrode on the first and second jaw respectively ([0009] first and second ablation surfaces on respective first and second jaws), and wire leads on at least one of the first and second arms connecting to the first and second electrodes (Fig 1 generator line 90; Fig 7 and [0056] elongated rods 316/320).
Regarding claim 31, the Pendekanti/Qiu/Klintmalm combination teaches the device of claim 21 as stated above.
Klintmalm further teaches a finger on the second arm for limiting movement of the pivot connection (Fig 1 locking lugs 26 and 28). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand tool of Pendekanti in view of Qiu, and Klintmalm to incorporate the finger on the second arm as taught by Klintmalm to arrive at the device of claim 31. Doing so would advantageously provide a locking mechanism for the forceps to limit movement of the respective jaws (Col 2 lns 45-59).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pendekanti in view of Qiu, in view of Klintmalm as applied to claim 22, and in further view of Ramani (U.S. Patent No. 4,982,500).
Regarding claim 25, in view of the combination of claim 22 above, 
Pendekanti/Qiu/Klintmalm fails to teaches wherein the spring comprises a wire spring attached to the second arm.
In related hand tool prior art, Ramani teaches a similar hand-held tool (see Fig 1) with a similar pivot connection comprising a pin fixed to the first arm (pivot 41 fixed to first shank 12) and extending into a slot in the second arm (pivot 41 extends into channel 42 of second shank 14) wherein a similar wire spring attached to a second arm (Spring 64 is attached to second arm via spring post 66) to bias the pivot connection in a first position (Fig 1 spring 64 biasing shanks into first position). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot and spring mechanism of Pendekanti in view of Qiu, Klintmalm and Ramani to incorporate the spring connection attached to the second arm of the hand held tool to arrive at the device of claim 25. Doing so would be a simple substitution of one pivot connection for another well-known pivot connection to yield the predictable result of a pivot connection and spring biasing jaws into a closed position.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pendekanti in view of Qiu, in view of Klintmalm as applied to claim 29, and in further view of Knoepfler (U.S. Patent No. 5,300,087).
Regarding claim 30, in view of the combination of claim 29 above,
Pendekanti further teaches an irrigation line in or on at least one of the first and second arms connecting to the first or the second jaw sections (cooling line 192 and [0031]).
Pendekanti/Qiu/Klintmalm fail to teach an aspiration line in or on at least one of the first and second arms connecting to the first or the second jaw sections.
In related hand held tool prior art, Knoepfler teaches an aspiration line (Fig 2 aspiration line 16b) in or on at least one of the first and second arms connecting to the first or the second jaw sections (see Fig 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arms of Pendekanti in view of Qiu, Klintmalm, and Knoepfler to incorporate an aspiration line to the first jaw section. Doing so would advantageously allow for the cooling fluid to be aspirated from the target tissue while still providing a cooling effect. Furthermore, this provides the advantage of utilizing a multifunctional instrument to be used in procedures to eliminate the need for multiple surgical portal entries for various devices (Col 1 lines 43-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794